STONE, J.
The only error assigned on this record, is the overruling of the defendants’ demurrer to the complaint. Looking into the demurrer, we find it does not specify any grounds of demurrer, within the spirit of the statute. — Code, § 2253; Burns v. Mayor of Mobile, 34 Ala. 485. The demurrer is but a general one, without specifying any grounds. We cannot consider this as a demurrer under our statute ; and the result is, that the assignment of error raises no question for our consideration.
Judgment affirmed.